Citation Nr: 0410629	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-04 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for 
labyrinthitis. 

2. Entitlement to an evaluation in excess of 10 percent for 
tinnitus.  

3. Entitlement to an evaluation in excess of 20 percent for 
bilateral defective hearing.

4. Entitlement to a compensable rating for a duodenal ulcer. 

5. Entitlement to a compensable rating for the residuals of a 
fracture of the left first metatarsal.

6. Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the left foot.



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from February 1939 to October 1945.  

This matter comes before the Board on appeal from a November 2001 
rating decision that, among other things, increased the rating for 
the veteran's bilateral defective hearing from 10 percent to 20 
percent disabling effective May 8, 2001 and denied increased 
ratings for labyrinthitis, tinnitus, residuals of a gunshot wound 
to the left foot, residuals of a fracture of the left 5th 
metatarsal, and a duodenal ulcer.  

In December 2002, the Board denied the veteran's appeal as to the 
issues listed on the front page of this decision.  It undertook 
additional development, and subsequently remanded two issues, that 
remain in remand status.  The veteran thereafter appealed this 
decision to the United States Court of Appeals for Veterans Claims 
(Court).  In December 2003, the Court vacated the Board's December 
2002 decision, as to the denied issues, and remanded this case to 
the Board for further development in accordance with a joint 
motion by the veteran and VA.  

When the veteran's appeal was before the Board in December 2002, 
he was represented by a private attorney, R. Edward Bates.  In a 
February 2004 letter, the Board notified the veteran that, 
effective July 28, 2003, VA had revoked Mr. Bates' authority to 
represent VA claimants and thus the Board was no longer able to 
recognize him as his representative.  The Board advised him that 
he could either represent himself, i.e., prosecute the appeal pro 
se, he could select a Veterans Service Organization to represent 
him in the appeal, or he could choose to have another attorney 
represent him.  The Board enclosed the appropriate forms to assist 
the veteran in resolving this issue, and notified him that if it 
did not hear back from him within 30 (thirty) days of the date of 
the letter, it would assume that he wanted to represent himself 
and that the Board would resume its review of his appeal.  Later 
in February 2004 the veteran responded that he wished to represent 
himself on this appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The basis for the joint motion for remand in this case was that 
the record did not contain evidence that the veteran had received 
the notice required by the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. 106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126) and 
amended by Pub. L. 108-183, 117 Stat. 2651 (Dec. 16, 2003) and the 
Board did not adequately discuss whether such notice had been 
provided.  38 U.S.C.A. § 5103(a) (West 2002); See Quartuccio v. 
Principi, 16 Vet. App. 186 (2002).

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a).  VA has undertaken to inform claimants that they should 
provide relevant evidence in their possession.

In this regard, it is noted that the RO has not informed the 
veteran of the provisions of the VCAA and the significance of this 
legislation for the veteran's current claims.  Such should be 
accomplished prior to further appellate consideration in this 
case.  

In view of the above, this matter is REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran with a VCAA notice letter 
pertaining to the claims for higher ratings for labyrinthitis, 
tinnitus, bilateral defective hearing, a duodenal ulcer, residuals 
of a fracture of the left first metatarsal, and residuals of a 
gunshot wound to the left foot, in accordance with 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  

2.  The RO should then readjudicate the veteran's claims without 
regard to previous, non-final decisions.

The case should then be returned to the Board if otherwise in 
order.  The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

